Appellant was charged with employing a child under fifteen years of age to labor in a factory engaged in shelling pecans. Upon conviction punishment was assessed at a fine of twenty-five dollars. Prosecution was under Acts of the 41st Legislature, Ch. 180, p. 391; carried forward in Pocket Part, Vol. 3, Vernon's Tex. P. C. as Arts. 1573-1578a. *Page 108 
The only semblance of a statement of facts brought forward is a statement "that the undisputed evidence showed that the child the defendant employed was his own daughter." There is not one word of testimony showing that the child was under fifteen years of age, or the character of work she was supposed to perform which excluded her from the exceptions alleged in the State's pleadings, one of which was that the county judge had not granted a permit for such employment.
The purpose of the appeal was apparently an effort to get an opinion from this court on appellant's contention that the law involved did not reach a parent who employed his own child. We commend the brevity of the record brought up, but it is so extremely brief that no facts are shown supporting the conviction under any circumstances.
The judgment is reversed and the cause remanded.